Case 3:18-cv-12469-FLW-ZNQ Document 24 Filed 06/23/20 Page 1 of 23 PageID: 423



 *NOT FOR PUBLICATION*

                                 UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEW JERSEY

 _______________________________________
  LAMONT ERIK CARTER,                                  Civil Action No. 18-12469 (FLW) (ZNQ)

                    Plaintiff,

            v.
                                                                        OPINION
      N.J. DEPARTMENT OF HUMAN SERVICES,
      et al.,

                    Defendants.


 WOLFSON, Chief Judge:

         In this case, pro se plaintiff Lamont Erik Carter (“Plaintiff”), sues his former employer, the

 New Jersey Department of Human Services (“Defendant”), 1 alleging failure to promote, failure to

 accommodate, retaliation, and termination of employment based upon racial discrimination in

 violation of Title VII of the Civil Rights Act of 1964 (“Title VII”), 42. U.S.C., §§ 2000, et seq.,

 and the Americans with Disabilities Act of 1990 (“ADA”), 42 U.S.C. §§ 12101, et seq. Defendant

 moves for summary judgment on all claims. For the reasons that follow, the Court GRANTS

 Defendant’s Motion for Summary Judgment.

 I.      FACTS & PROCEDURAL HISTORY

         The following facts are drawn from Defendant’s Stipulation of Undisputed Material Facts

 (“SUMF”). 2


 1
  In an Order dated April 18, 2019, the Court dismissed Denise Meckel, John Karl, Susan Vybiral,
 Cathleen Misawic, and Pamela Conner (“Individual Defendants”) from this case.
 2
   Pursuant to Local Civil Rule 56.1(a), Plaintiff, as the opponent of the summary judgment motion,
 furnish this Court in its “opposition papers, a responsive statement of material facts, addressing
 each paragraph of the movant’s statement, indicating agreement or disagreement and, if not agreed,

                                                   1
Case 3:18-cv-12469-FLW-ZNQ Document 24 Filed 06/23/20 Page 2 of 23 PageID: 424



         A.      Promotion Process

         Plaintiff worked as an Information Specialist for the Defendant beginning in 2004. SUMF

 ¶ 5. In January 2010, Defendant promoted Plaintiff to the position of Technical Support Specialist

 2. Id. at ¶ 6. In July 2016, Defendant had posted a job opportunity for a promotional or lateral

 move for the position of Technical Support Specialist 1. Id. at ¶ 15. Defendant’s hiring process

 included a three-person panel, comprised of William Caldwell, Susan Vybiral, and Christine

 Boriolo, to interview applicants. Id. at ¶ 16. On October 17, 2016, after Plaintiff submitted his

 cover letter and resume, the panel interviewed Plaintiff for the position. Id. at ¶ 17. On October

 20, 2016, after submitting her cover letter and resume, the panel interviewed Cathleen Misawic

 for the position. Id. at ¶ 19. Of the three candidates interviewed, Plaintiff scored the lowest during

 the interview. Id. at ¶ 20. On November 2, 2016, Mr. Caldwell and Ms. Vybiral selected Ms.

 Misawic for the position. Id. at ¶ 21. They determined that Ms. Misawic’s knowledge and

 experience made her the most qualified. Id. Neither Plaintiff nor Ms. Misawic had experience

 with terminating telecommunication wiring, a requirement for the Technical Support Specialist 1

 position. Id. at ¶ 23.

         B.      Disciplinary Actions

         From 2015 to 2017, Plaintiff had a series of disciplinary incidents. After Plaintiff drove a

 state car without a court-mandated interlock device on a suspended driver’s license, and

 subsequently failed to notify management of his conduct, he entered into a Disciplinary Action



 stating each material fact in dispute and citing to the affidavits and other documents submitted in
 connection with the motion; any material fact not disputed shall be deemed undisputed for
 purposes of the summary judgment motion.” Plaintiff did not do so. Rather, in the entirety of his
 Opposition, Plaintiff only states that he is Black/African American, over 40 years old, and a
 disabled veteran. Opp’n Mot. Summ. J. Because Plaintiff has failed to adhere to L. Civ. R. 56.1(a),
 the Court will deem the facts as set forth in Defendant’s Statement of Undisputed Facts admitted
 by Plaintiff.

                                                   2
Case 3:18-cv-12469-FLW-ZNQ Document 24 Filed 06/23/20 Page 3 of 23 PageID: 425



 Appeal Settlement Agreement in March 2015, that included a 45-day suspension. Id. at ¶ 34. On

 August 3, 2016, Plaintiff received a Preliminary Notice of Disciplinary Action that included

 allegations of chronic or excessive absenteeism or lateness, with a recommended three-day

 suspension. Id. at ¶ 35. On September 1, 2016, Plaintiff received an official reprimand for

 committing those violations and for conduct unbecoming of a State employee, and other causes.

 Id. at ¶ 36. As a result, Plaintiff entered into another Disciplinary Action Appeal Settlement

 Agreement. Id. On September 2, 2016, Plaintiff received a Final Notice of Minor Disciplinary

 Action including charges of chronic or excessive absenteeism from work, but no action was taken

 because of Plaintiff’s official remand received the day before. Id. at ¶ 37. On November 17, 2016,

 Plaintiff, again, received a Preliminary Notice of Disciplinary Action, charging Plaintiff with

 chronic or excessive absenteeism, unreasonable excuse for lateness, and other charges. Id. at ¶ 38.

 A December 12, 2016 letter notified Plaintiff that he must provide medical documentation to use

 Sick Benefit Time immediately upon returning to work and before beginning the workday, and

 that failing to comply could result in disciplinary action. Id. at ¶ 39. On March 27, 2017, a

 Preliminary Notice of Disciplinary Action charged Plaintiff with unreasonable lateness. Id. at ¶

 40. On May 16, 2017, a Preliminary Notice of Disciplinary Action charged Plaintiff with

 violations stemming from insubordination when Plaintiff solicited opinions of his work

 assignments from others outside of his chain of command. Id. at ¶ 41.

        Plaintiff requested, was granted, and then exhausted his leave under the Family Medical

 Leave Act (“FMLA”) beginning on May 24, 2017 and ending on August 15, 2017. Id. at ¶ 42. On

 July 7, 2017, Plaintiff submitted a signed “Request for Reasonable Accommodation Form” to work

 from home. Id. at ¶ 43. After Defendant engaged in the interactive process, Plaintiff’s request to

 work from home was denied because the essential functions of Plaintiff’s job required him to be




                                                 3
Case 3:18-cv-12469-FLW-ZNQ Document 24 Filed 06/23/20 Page 4 of 23 PageID: 426



 in the office. Id. at ¶ 44. In response to the question “Is there anything about the disability, the

 denial of the ADA request that you believe is race-related?,” Plaintiff stated “No, no. I was – see,

 that’s hard. I want to say no, because it’s a disability. I don’t know.” Id. at ¶ 45. When Plaintiff

 returned from his FMLA leave (which was exhausted on August 15, 2017) on August 23, 2017, a

 Preliminary Notice of Disciplinary Action issued when Plaintiff failed to provide the required

 medical documentation for multiple absences and unexcused partial absences between August 17-

 28, 2017. Id. at ¶ 46.

        During an August 31, 2017 staff meeting, Plaintiff behaved abusively when he used the “f”

 word, called his supervisor, Mr. Caldwell, a “senile old man,” threw papers, and then left the

 meeting. Id. at ¶ 47. After a thorough investigation into the complaint of Plaintiff’s behavior, the

 EEO investigator determined in her October 26, 2017 report that Plaintiff violated EEO policy. Id.

 at ¶ 50. After the EEO published its results on November 14, 2017, a 2nd Amended Preliminary

 Notice of Disciplinary Action issued based on several charges. Id. at ¶ 51. These charges included

 Plaintiff’s abusive behavior during the August 31, 2017 staff meeting and chronic or excessive

 absenteeism. Id.

        On October 19, 2017, three of Plaintiff’s pending disciplinary matters were brought to a

 full hearing before an impartial hearings officer, who made findings and recommendations, which

 resulted in an Official Reprimand, three-day suspension, and a ten-day suspension, respectively.

 Id. at ¶ 49. A disciplinary hearing for Plaintiff was held on December 7, 2017, with evidence heard

 by an independent hearings officer, who recommended termination. Id. at ¶ 55. After being served

 with a notice, Defendant escorted Plaintiff out of its building. Id. at ¶ 52. Plaintiff’s last day of

 employment with Defendant was on January 2, 2017. Id. at ¶ 56.




                                                  4
Case 3:18-cv-12469-FLW-ZNQ Document 24 Filed 06/23/20 Page 5 of 23 PageID: 427



         C.     Plaintiff’s EEO and EEOC Charges

         On November 7, 2016, Plaintiff filed a race discrimination complaint with the New Jersey

 Office of Equal Employment Opportunity (“EEO”), alleging that a false discipline charge was

 made against him on October 11, 2016, by Susan Vybiral and John Karl. 3 Id. at ¶¶ 26-27. In the

 complaint, Plaintiff also charged Defendant with unlawful employment discrimination in violation

 of the New Jersey Law Against Discrimination (“NJLAD”), for failure to promote based on race

 and reprisal (N.J.S.A. 10:5-12(a) and (d)), and the denial of a job title change based on race and

 reprisal in violation of Title VII. Id.; Pl. Ex. B, at 3-4. Plaintiff claimed that this alleged

 discrimination resulted in the denial of his promotion in November 2016. Id. On December 8,

 2016, an EEO investigator interviewed Plaintiff regarding his allegations. Id. at ¶¶ 30, 32. After

 a complete investigation, the EEO investigator could not substantiate any of Plaintiff’s allegations.

 Id. at ¶ 33.

         On February 3, 2017, Plaintiff filed a complaint with the New Jersey Division on Civil

 Rights (“DCR”), alleging that Defendant did not promote him because of his race. Id. at ¶ 9.

 Plaintiff withdrew this complaint from the DCR on February 28, 2018. Id. at ¶ 10. Relevant here,

 on May 29, 2018, Plaintiff filed a charge against Defendant with the federal Equal Employment

 Opportunity Commission (“EEOC”), alleging race discrimination and retaliation ultimately

 leading to his termination, in violation of Title VII. Id. at ¶¶ 12-13. Just a few days later, on June

 4, 2018, the EEOC issued Plaintiff a Notice of a Right to Sue Letter, stating that the EEOC was



 3
   The basis of the discipline charge in the EEO complaint was an internal complaint filed by Karen
 Foma, Supervisor of the Clinical and Care Management Unit, to Plaintiff’s supervisor, claiming
 that Plaintiff prevented an employee of her unit from doing her work. SUMF ¶ 28. This complaint
 resulted in issuing Plaintiff a disciplinary charge (Preliminary Notice of Disciplinary Action) for
 conduct unbecoming of a state employee. Id. at ¶ 29. The charge was later retracted in November
 2016. Id. On November 18, 2016, Plaintiff was served with a Notice of Preliminary Discipline
 for lateness (which was held in abeyance pending the EEO complaint). Id. at ¶ 32.

                                                   5
Case 3:18-cv-12469-FLW-ZNQ Document 24 Filed 06/23/20 Page 6 of 23 PageID: 428



 closing its file on his charge because it was “unable to conclude that the information obtained

 established violations of the statutes.” Id. at ¶ 14.

        In the instant matter, Defendant moves for summary judgment on all of Plaintiff’s claims.

 While Plaintiff opposes the motion, as indicated earlier, his Opposition consists of no more than

 three sentences, identifying himself as an African American, who is over 40 years old and a

 disabled veteran.

 II.    STANDARD OF REVIEW

        Summary judgment is appropriate “if the pleadings, depositions, answers to interrogatories,

 and admissions on file, together with the affidavits, if any, show that there is no genuine issue as

 to any material fact and that the moving party is entitled to a judgment as a matter of law.” Fed.

 R. Civ. P. 56(c). A factual dispute is genuine only if there is “a sufficient evidentiary basis on

 which a reasonable jury could find for the non-moving party,” and it is material only if it has the

 ability to “affect the outcome of the suit under governing law.” Kaucher v. County of Bucks, 455

 F.3d 418, 423 (3d Cir. 2006); see also Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

 Disputes over irrelevant or unnecessary facts will not preclude a grant of summary judgment.

 Anderson, 477 U.S. at 248. “In considering a motion for summary judgment, a district court may

 not make credibility determinations or engage in any weighing of the evidence; instead, the non-

 moving party’s evidence ‘is to be believed and all justifiable inferences are to be drawn in his

 favor.’” Marino v. Indus. Crating Co., 358 F.3d 241, 247 (3d Cir. 2004) (quoting Anderson, 477

 U.S. at 255); see also Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587

 (1986); Curley v. Klem, 298 F.3d 271, 276-77 (3d Cir. 2002).

        The party moving for summary judgment has the initial burden of showing the basis for its

 motion. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). “If the moving party will bear the




                                                    6
Case 3:18-cv-12469-FLW-ZNQ Document 24 Filed 06/23/20 Page 7 of 23 PageID: 429



 burden of persuasion at trial, that party must support its motion with credible evidence . . . that

 would entitle it to a directed verdict if not controverted at trial.” Id. at 331. On the other hand, if

 the burden of persuasion at trial would be on the nonmoving party, the party moving for summary

 judgment may satisfy Rule 56’s burden of production by either (1) “submit[ting] affirmative

 evidence that negates an essential element of the nonmoving party’s claim” or (2) demonstrating

 “that the nonmoving party’s evidence is insufficient to establish an essential element of the

 nonmoving party’s claim.” Id. Once the movant adequately supports its motion pursuant to Rule

 56(c), the burden shifts to the nonmoving party to “go beyond the pleadings and by her own

 affidavits, or by the depositions, answers to interrogatories, and admissions on file, designate

 specific facts showing that there is a genuine issue for trial.” Id. at 324; see also Matsushita, 475

 U.S. at 586; Ridgewood Bd. of Ed. v. Stokley, 172 F.3d 238, 252 (3d Cir. 1999). In deciding the

 merits of a party’s motion for summary judgment, the court’s role is not to evaluate the evidence

 and decide the truth of the matter, but to determine whether there is a genuine issue for trial.

 Anderson, 477 U.S. at 249. Credibility determinations are the province of the factfinder. Big

 Apple BMW, Inc. v. BMW of N. Am., Inc., 974 F.2d 1358, 1363 (3d Cir. 1992).

          There can be “no genuine issue as to any material fact,” however, if a party fails “to make

 a showing sufficient to establish the existence of an element essential to that party’s case, and on

 which that party will bear the burden of proof at trial.” Celotex, 477 U.S. at 322-23. “[A] complete

 failure of proof concerning an essential element of the nonmoving party’s case necessarily renders

 all other facts immaterial.” Id. at 323; Katz v. Aetna Cas. & Sur. Co., 972 F.2d 53, 55 (3d Cir.

 1992).




                                                   7
Case 3:18-cv-12469-FLW-ZNQ Document 24 Filed 06/23/20 Page 8 of 23 PageID: 430



 III.   DISCUSSION

        A.      ADA Claim

        In his Complaint, Plaintiff asserts, by marking the box “Failure to accommodate my

 disability,” a claim against Defendant for failure to accommodate his disability under the ADA.

 No other facts were alleged. The ADA both prohibits employers from discriminating against

 disabled employees and requires them to make reasonable accommodations for disabled

 employees to perform their job. 42 U.S.C. §§ 12101, et seq. An employer who fails to provide

 such a reasonable accommodate violates the ADA. Id.

                        1. Failure to Provide Sufficient Evidence

        To establish a prima facie case of discrimination under the ADA, a plaintiff must

 demonstrate that “(1) he is a disabled person within the meaning of the ADA; (2) he is otherwise

 qualified to perform the essential functions of the job, with or without reasonable accommodations

 by the employer; and (3) he has suffered an otherwise adverse employment decision as a result

 of discrimination.” Gaul v. Lucent Techs., 134 F.3d 576, 580 (3d Cir. 1998). A plaintiff who

 completely fails to provide proof of an essential element of his/her case cannot show a genuine

 issue of material fact. Celotex, 477 U.S. at 322-23; Katz, 972 F.2d at 55.

        The ADA defines a “qualified individual” as “an individual who, with or without

 reasonable accommodation, can perform the essential functions of the employment position that

 such individual holds or desires.” 42 U.S.C. § 12111(8). Courts apply a two-part test to determine

 whether a plaintiff is a “qualified individual” under the ADA. First, the court must analyze whether

 “the individual satisfies the prerequisites for the position, such as possessing the appropriate

 educational background, employment experience, skills, licenses, etc.”         Gaul, 134 F.3d at

 580 (quoting 29 C.F.R. § 1630 app. at 353 (1997)). Next, the court must assess “whether or not




                                                  8
Case 3:18-cv-12469-FLW-ZNQ Document 24 Filed 06/23/20 Page 9 of 23 PageID: 431



 the individual can perform the essential functions of the position held or desired, with or without

 reasonable accommodation.” Id. (quoting 29 C.F.R. § 1630 app. at 353). A plaintiff bears the

 burden of identifying the existence of a reasonable accommodation. Fogleman v. Greater Hazleton

 Health Alliance, 122 F. App’x 581, 585-86 (3d Cir. 2004). A plaintiff who completely fails to

 provide proof of an essential element of his/her case cannot show a genuine issue of material fact.

 Celotex, 477 U.S. at 322-23; Katz, 972 F.2d at 55.

        Plaintiff here fails to identify the ADA as a basis for his failure to accommodate claim

 against Defendant. Compl. 3; Def. Ex. A, at 3. Additionally, he presents no facts, let alone

 evidence, related to a claim of disability discrimination, or Defendant’s failure to reasonably

 accommodate his disability. Compl. 2-3; Def. Ex. A, at 5-6. Indeed, the Court cannot even discern

 Plaintiff’s disability from his Complaint. Because Plaintiff does not adequately establish any of

 the essential elements required for a prima facie case of disability discrimination under the ADA,

 Plaintiff’s ADA claim suffers from an insufficient evidentiary basis on which a reasonable jury

 could find for Plaintiff. Fed. R. Civ. P. 56(c); Kaucher, 455 F.3d at 423. Therefore, his ADA

 claim is dismissed.

                       2. Failure to Exhaust Administrative Remedies

        Plaintiff’s ADA claim fails for another reason. A plaintiff cannot proceed in federal court

 with an ADA claim without first exhausting administrative remedies by timely filing an EEOC

 charge. “[T]he parameters of the civil action in the district court are defined by the scope of the

 EEOC investigation which can reasonably be expected to grow out of the charge of discrimination,

 including new acts which occurred during the pendency of proceedings before the [EEOC].”

 Mandel v. M&Q Packaging Corp., 706 F.3d 157, 163 (3d Cir. 2013) (quoting Ostapowicz v.

 Johnson Bronze Co., 541 F.2d 394, 398-99 (3d Cir. 1976)). “A plaintiff’s claim [brought in the




                                                 9
Case 3:18-cv-12469-FLW-ZNQ Document 24 Filed 06/23/20 Page 10 of 23 PageID: 432



 district court] must thus fall ‘fairly within the scope of the prior EEOC complaint, or the

 investigation arising therefrom.’” Id. (quoting Antol v. Perry, 82 F.3d 1291, 1295 (3d Cir. 1996)).

 The defendant bears the burden of showing the affirmative defense of failure to exhaust

 administrative remedies. Slingland v. Donahoe, 542 F. App’x 189, 191 n.3 (3d Cir. 2013).

         In addition, to pursue a private action under Title VII or the ADA, a plaintiff must file his

 complaint within ninety days of receipt of the notice of right to sue from the EEOC. 42 U.S.C. §

 2000e-5(f)(1); Edwards v. Bay State Milling Co., 519 F. App’x 746, 748 (3d Cir. 2013). “The

 ninety-day period for filing a private action after receiving a right to sue letter is treated as a statute

 of limitations issue and is strictly construed.” Williams v. Kaztronix, No. 13-652, 2014 U.S. Dist.

 LEXIS 41147, at *11 (D.N.J. Mar. 26, 2014) (citing Burgh v. Borough Council of Montrose, 251

 F.3d 465, 470 (3d Cir. 2001)); see also Seitzinger v. Reading Hosp. & Med. Ctr., 165 F.3d 236,

 239-40 (3d Cir. 1999). “[A] complaint filed ‘even one day beyond the ninety day window is

 untimely and may be dismissed absent an equitable reason for disregarding this statutory

 requirement.’” Williams, 2014 U.S. Dist. LEXIS 41147, at *11 (quoting Figueroa v. Buccaneer

 Hotel Inc., 188 F.3d 172, 176 (3d Cir. 1999)). The defendant bears the burden of proof to establish

 the affirmative defense that plaintiff filed suit after the expiration of the 90-day time period. Ebbert

 v. DaimlerChrysler Corp., 319 F.3d 103, 108 (3d Cir. 2003).

         Even if Plaintiff has presented sufficient facts or evidence to support his claim, the Court

 must nevertheless dismiss his claim for failure to exhaust administrative remedies. Plaintiff has

 not shown that he specifically complained of disability discrimination in his EEOC charge. 4 Pl.




 4
  The Third Circuit has instructed that the scope of an EEOC charge is to be liberally construed.
 See Hicks v. ABT Assocs., Inc., 572 F.2d 960, 965 (3d Cir.1978) (“[C]harges are most often
 drafted by one who is not well versed in the art of legal description. . . . [T]he scope of the original

                                                     10
Case 3:18-cv-12469-FLW-ZNQ Document 24 Filed 06/23/20 Page 11 of 23 PageID: 433



 Ex. B, at 15; Def. Ex. I, at 1. Rather, Plaintiff only checked off in his EEOC complaint that the

 basis of the alleged discrimination was race and retaliation, and not disability. Id. Furthermore,

 when Plaintiff received his June 2018 EEOC letter of dismissal and notice of rights, it was only

 regarding “alleged employment discrimination and retaliation, in violation of Title VII of the Civil

 Rights Act of 1964.” Pl. Ex. C, at 1; Def. Ex. J, at 1.

        Accordingly, because Plaintiff has failed to produce any facts supporting his ADA claim

 and has failed to exhaust his administrative remedies, that claim is dismissed.

    A. Plaintiff’s Title VII Claims

                        1. Failure to Promote Claim

        Plaintiff also alleges that Defendant violated Title VII by failing to promote him because

 of his race, and retaliating against him for engaging in the protected activity of filing an EEO

 complaint. SUMF ¶¶ 9, 21, 26-28; Compl. 6. Title VII prohibits employment discrimination based

 on race. 42 U.S.C., §§ 2000, et seq. An employer who fails to promote an employee because of

 his race, or who retaliates against an employee for engaging in a protected Title VII activity,

 violates the statute. Id. To establish a prima facie case of discrimination in a failure to promote

 context, Plaintiff must prove that: (1) he belongs to a protected class; (2) he was qualified for the

 position; (3) he was rejected despite his qualifications; and (4) after his rejection, a similarly

 situated individual from a non-protected class was promoted, or the position remained vacant, and

 the employer continued to search for other applicants with plaintiff’s qualifications. Fuentes v.

 Perskie, 32 F.3d 759, 763 (3d Cir. 1994). A plaintiff who completely fails to provide proof of an




 charge should be liberally construed.”). Even when liberally construed, Plaintiff’s EEOC charge
 did not include a claim of disability discrimination or a failure to accommodate a disability.



                                                  11
Case 3:18-cv-12469-FLW-ZNQ Document 24 Filed 06/23/20 Page 12 of 23 PageID: 434



 essential element of his/her case cannot show a genuine issue of material fact. Celotex, 477 U.S.

 at 322-23; Katz, 972 F.2d at 55.

        Here, Plaintiff identifies as Black/African American and as such, he belongs to a protected

 class, thereby satisfying the first prong. Br. Supp. Def.’s Mot. Summ. J. 17; Opp’n Mot. Summ.

 J. Defendant also concedes on this motion that Plaintiff satisfies the second and third prongs. 5 Br.

 Supp. Def.’s Mot. Summ. J. 17. Plaintiff provides no evidence, and therefore cannot establish the

 fourth prong, that he and Ms. Misawic were similarly situated.

        To satisfy the fourth prong of the prima facie case, Plaintiff must show that “under

 circumstances that raise an inference of discriminatory action, the employer continued to seek out

 individuals with qualifications similar to plaintiff’s to fill the position.” Sarullo v. U.S. Postal

 Serv., 352 F.3d 789, 797 (2003) (citing McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802

 (1973)). This prong “requires an inquiry into the relative qualifications of the plaintiff and the

 employee who actually received the promotion. “For a plaintiff to be considered similarly

 qualified to employees promoted in his stead such that a factfinder could reasonably infer

 discriminatory failure to promote, he must be at least as qualified as the candidate chosen in [his]

 place.” Carmichael v. Thomson, No. 14-3323, 2018 U.S. Dist. LEXIS 166260, at *35-36 (D.N.J.

 Sept. 27, 2018) (citations omitted) (internal quotation marks omitted).

        Both Plaintiff and Ms. Misawic were employees within the New Jersey Department of

 Human Services. SUMF ¶¶ 5-6. Ms. Misawic was serving as a Technical Specialist 2 and Plaintiff

 was serving as a Technical Network Specialist. Def. Exs. L, at 2, N, at 2. Even assuming, arguendo,




 5
  With respect to the second prong, I note that neither Plaintiff nor Ms. Misawic had experience
 with terminating telecommunication wiring, a requirement for the Technical Specialist 1 position.
 SUMF ¶ 23.

                                                  12
Case 3:18-cv-12469-FLW-ZNQ Document 24 Filed 06/23/20 Page 13 of 23 PageID: 435



 that both candidates had similar qualifications, and that it could be inferred that Plaintiff was at

 least as qualified as Ms. Misawic, 6 both candidates were not similarly situated.

        “A plaintiff may satisfy the fourth factor in a number of ways, including, but not limited

 to, comparator evidence, evidence of similar racial discrimination of other employees, or direct

 evidence of discrimination from statements or actions by supervisors suggesting racial animus.”

 Baldwin v. Gramiccioni, No. 16-1675, 2019 U.S. Dist. LEXIS 89616, at *23-24 (D.N.J. May 29,

 2019) (citing Swierkiewicz v. Sorema N.A., 534 U.S. 506, 511-12 (2002); Golod v. Bank of Am.

 Corp., 403 F. App’x 699, 702-03 n.2 (3d Cir. 2010) (stating that allegations “of similar racial

 discrimination of other employees,” or allegations of discrimination “from statements or actions

 by [the plaintiff’s] supervisors suggesting racial animus” can support an inference of

 discrimination). “More specifically, when presenting comparator evidence, on summary judgment,

 a plaintiff must submit evidence that [he] is ‘similarly situated’ to [his] comparators and that these

 employees have been treated differently or favorably by their employer.” Baldwin, 2019 U.S. Dist.

 LEXIS 89616, at *23 (citing Williams v. Morton, 343 F.3d 212, 221 (3d Cir. 2003); Andy v. UPS,

 No. 02-8231, 2003 U.S. Dist. LEXIS 25193, at *33 (E.D. Pa. Oct. 28, 2003); Simpson v. Kay

 Jewelers, 142 F.3d 639, 645 (3d Cir. 1998)). “Significantly, [s]imilarly situated means similar in

 all relevant respects.    This includes similarities between the requirements, duties and

 responsibilities of the respective jobs, but also similarity of the conduct (or misconduct) in which

 each employee engaged.” Baldwin, 2019 U.S. Dist. LEXIS 89616, at *23-24 (citations omitted)

 (internal quotation marks omitted).




 6
  At the prima facie stage, the court views plaintiff’s qualifications objectively, requiring, at a
 minimum, the experience and education necessary to be a viable candidate for the position.
 Sempier v. Johnson & Higgins, 45 F.3d 724, 729 (3d Cir. 1995).

                                                  13
Case 3:18-cv-12469-FLW-ZNQ Document 24 Filed 06/23/20 Page 14 of 23 PageID: 436



        Here, prior to interviewing for the position, Plaintiff already had a serious disciplinary

 violation, which resulted in a Disciplinary Action Appeal Settlement Agreement in March 2015

 that placed Plaintiff on a 45-day suspension. SUMF ¶ 34. Plaintiff did not submit any evidence

 that Ms. Misawic had a similar disciplinary history that would make them both similarly situated

 as to misconduct committed in the past, despite their difference in race. Therefore, they were not,

 in at least one significant aspect, similarly situated. Opsatnik v. Norfolk S. Corp., 335 F. App’x

 220, 222-23 (3d Cir. 2009) (“While similarly situated does not mean identically situated, the

 plaintiff must nevertheless be similar in all relevant respects.”) (citations omitted) (internal

 quotation marks omitted).

        Even if Plaintiff established a prima facie case for failure to promote, Plaintiff’s claim fails

 because he does not present any evidence that “Defendant[’s] reasons for its actions are merely a

 pretext for discrimination.” Dooley v. Roche Labs., Inc., No. 04-2276, 2007 U.S. Dist. LEXIS

 10467, at *18 (D.N.J. Feb. 15, 2007); Hellman v. Am. Water Works Serv. Co., No. 1:17-cv-12961,

 2020 U.S. Dist. LEXIS 79501, at *25 (D.N.J. May 6, 2020). When attempting to show pretext via

 his own qualifications or that of the selected candidate, plaintiff should provide evidence beyond

 his own opinion as to his own qualifications or those of the selected candidate. Jackson v. Trump

 Entm’t Resorts, Inc., 149 F. Supp. 3d 502, 509 (D.N.J. 2015) (“[A] plaintiff’s disagreement with

 assessment criteria and belief that he or she is better qualified for the position is not sufficient to

 avoid summary judgment.”); In re Carnegie Ctr. Assocs., 129 F.3d 290, 298 (3d Cir. 1997) (stating

 the employer’s entitlement to establish job requirements and the plaintiff’s requirement to offer

 more than his own opinion that he is qualified); Hellman, 2020 U.S. Dist. LEXIS 79501, at *26

 (“[P]laintiffs generally must offer evidence demonstrating the qualifications of other promoted

 candidates.”) (citing Baldwin, 2019 U.S. Dist. LEXIS 89616, at *37).




                                                   14
Case 3:18-cv-12469-FLW-ZNQ Document 24 Filed 06/23/20 Page 15 of 23 PageID: 437



         Here, Plaintiff does not provide even a scintilla of evidence regarding the qualifications of

 Ms. Misawic or that they were inferior to his. Rather, he solely states in his Complaint for

 employment discrimination that “[he] was the most qualified candidate” and that “[t]he promotion

 was given to [a] less qualified white female candidate.” Compl. 5. Plaintiff testified in his

 deposition that while he believed he possessed superior qualifications to Ms. Misawic, he

 admittedly knew nothing about the qualifications she possessed or how they differed from his own.

 SUMF ¶¶ 24-25. See Robinson v. Matthews Int’l Corp., 368 F. App’x 301, 306 (3d Cir.

 2010) (“[S]imply because [the plaintiff] thinks he is more qualified . . . does not entitle him to the

 position nor show discriminatory animus on the part of [the defendant].”); Hellman, 2020 U.S.

 Dist. LEXIS 79501, at *24 (finding that plaintiff did not “present an issue of material fact as to

 [her discrimination] claim, because she fail[ed] to offer evidence other than her own opinion

 regarding her qualifications for the position”).

         Although Plaintiff can criticize Defendant’s decision to promote Ms. Misawic, who does

 not possess, for example his software qualifications, as unfair, or even unsound, the legal question

 before the Court is whether sufficient evidence exists that race discrimination is the real reason

 Defendant did not promote Plaintiff. See Keller v. Orix Credit Alliance, Inc., 130 F.3d 1101, 1109

 (3d Cir. 1997) (“The question is not whether the employer made the best, or even a sound . . .

 decision; it is whether the real reason is race [discrimination].”) (quoting Carson v. Bethlehem

 Steel Corp., 82 F.3d 157, 159 (7th Cir. 1996)). There is no evidence presented by the Plaintiff,

 either alone or in combination with other evidence, that Defendant failed to promote Plaintiff

 because of his race. 7




 7
  Plaintiff’s claim is likely further undermined by the fact that one of the decision-makers, Mr.
 Caldwell, is also African American. SUMF ¶¶ 16, 21-22. See Elwell v. PP&L Inc., 47 F. App’x

                                                    15
Case 3:18-cv-12469-FLW-ZNQ Document 24 Filed 06/23/20 Page 16 of 23 PageID: 438



        Finally, relevant in a failure to promote case, “[a]n employer must be granted substantial

 discretion to exercise subjective judgment in the rendering of employment decisions . . . .”

 Johnson v. Penske Truck Leasing Co., 949 F. Supp. 1153, 1172 (D.N.J. 1996) (citing Texas Dep’t

 of Cmty. Affairs v. Burdine, 450 U.S. 248, 259 (1981)).                 “Unless there is evidence

 of discrimination, the court is neither permitted to get involved in the subjective [] decisions of the

 employer, nor set its own employment standards for the employer.” Jones v. Temple Univ., No.

 12-5349, 2014 U.S. Dist. LEXIS 94253, at *28 (E.D. Pa. July 10, 2014) (citing Ezold v. Wolf,

 Block, Schorr & Solis-Cohen, 983 F.2d 509, 527 (3d Cir. 1992)). “Stated differently, a plaintiff’s

 subjective comparison of qualifications would not typically cast sufficient doubt on the employer’s

 stated legitimate reasons for its selection.” Baldwin, 2019 U.S. Dist. LEXIS 89616, at *26; see

 also Luta v. Dep’t of Health & Soc. Servs., 847 F. Supp. 2d 683, 691 (D. Del. 2012) (citing Bennun

 v. Rutgers State Univ., 941 F.2d 154, 170 (3d Cir. 1991) (“This Court has held that more than a

 denial of promotion as a result of a dispute over qualifications must be shown to prove pretext.”).

        Of the three candidates interviewed, Plaintiff scored the lowest. SUMF ¶ 20. Based on

 the hiring panel’s determination, Ms. Misawic’s knowledge and experience made her the most

 qualified. Id. at ¶ 21. After reviewing the submitted application materials and interviewing each

 candidate, the hiring panel’s subjective decision that Ms. Misawic was better qualified than

 Plaintiff for the position is entitled to deference. “An interview is a subjective process. How an

 employee presents himself or herself at an interview is often a determining factor in awarding a

 position.” Johnson, 949 F. Supp. at 1176. “A plaintiff’s own opinion or perception of her

 interview is irrelevant.” Hellman, 2020 U.S. Dist. LEXIS 79501, at *25 (citing Johnson, 949 F.




 183, 189 (3d Cir. 2002) (recognizing that the decision-maker’s membership in the same protected
 class as the plaintiff weakened the plaintiff’s ability to raise an inference of discrimination).

                                                   16
Case 3:18-cv-12469-FLW-ZNQ Document 24 Filed 06/23/20 Page 17 of 23 PageID: 439



 Supp. at 1176). “What is critical is the perception of the [i]nterviewers.” Johnson, 949 F. Supp.

 at 1176 (quoting Billet v. CIGNA Corp., 940 F.2d 812, 825 (3d Cir. 1991)).

        Here, Plaintiff must point to evidence from which a fact-finder may reasonably have

 disbelieved Defendant’s reason for its actions. However, there is no evidence, either alone or in

 combination with other evidence, offered by Plaintiff, that Defendant failed to promote him

 because of his race. Therefore, Defendant’s Motion for Summary Judgment is granted as to

 Plaintiff’s failure to promote claim.

                        2. Retaliation Claim

        In an employment discrimination claim for retaliation, the plaintiff must state a prima facie

 claim of retaliation. Plaintiff must show that “(1) [he] engaged in a protected activity, (2) [he]

 suffered an adverse employment action, and (3) there was a causal connection between the

 participation in the protected activity and the adverse action.” Carvalho-Grevious v. Del. State

 Univ., 851 F.3d 249, 257 (3d Cir. 2017); Wilkerson v. New Media Tech. Charter Sch. Inc., 522

 F.3d 315, 320 (3d Cir. 2008); Moore v. City of Phila., 461 F.3d 331, 340-41 (3d Cir. 2006)

 (citing Nelson v. Upsala Coll., 51 F.3d 383, 386 (3d Cir. 1995)). A plaintiff who completely fails

 to provide proof of an essential element of his/her case cannot show a genuine issue of material

 fact. Celotex, 477 U.S. at 322-23; Katz, 972 F.2d at 55.

        A “plaintiff alleging retaliation has a lesser causal burden at the prima facie stage.”

 Carvalho-Grevious, 851 F.3d at 259. See, e.g., Doe v. C.A.R.S. Prot. Plus, Inc., 527 F.3d 358, 365

 (3d Cir. 2008) (“[T]he prima facie requirement for making a Title VII claim ‘is not onerous’ and

 poses ‘a burden easily met’”) (quoting Burdine, 450 U.S. at 253).

        “[A] plaintiff may rely on a ‘broad array of evidence’ to demonstrate a causal link between

 [the] protected activity and the adverse [employment] action taken.” Marra v. Phila. Hous. Auth.,




                                                 17
Case 3:18-cv-12469-FLW-ZNQ Document 24 Filed 06/23/20 Page 18 of 23 PageID: 440



 497 F.3d 286, 302 (3d Cir. 2007) (quoting Farrell v. Planters Lifesavers Co., 206 F.3d 271, 284

 (3d Cir. 2000)). He can meet this burden by proffering evidence of an employer’s inconsistent

 explanation for taking an adverse employment action, Waddell v. Small Tube Prods, Inc., 799 F.2d

 69, 73 (3d Cir. 1986), a pattern of antagonism, Woodson v. Scott Paper Co., 109 F.3d 913, 921

 (3d Cir. 1997), or temporal proximity “unusually suggestive of retaliatory motive.” Shaner v.

 Synthes, 204 F.3d 494, 505 (3d Cir. 2000). “These are not the exclusive ways to show causation,

 as the proffered evidence, looked at as a whole, may suffice to raise the inference.” Kachmar v.

 Sungard Data Sys., Inc., 109 F.3d 173, 177 (3d Cir. 1997).

        “Causation may be proven by ‘circumstantial evidence sufficient to raise the inference that

 [the] protected activity was the likely reason for the adverse action.’” Grazioli v. Genuine Parts

 Co., 409 F. Supp. 2d 569, 582 (D.N.J. 2005) (quoting Kachmar, 109 F.3d at 177). When the

 plaintiff provides indirect circumstantial evidence of discrimination for retaliation claims under

 Title VII, the Third Circuit applies the McDonnell Douglas framework. McKenna v. City of Phila.,

 649 F.3d 171, 178 n.7 (3d Cir. 2011); see also Farrell, 206 F.3d at 278-79.

        Here, Plaintiff satisfies the first prong of engaging in a protected activity. On November

 7, 2016, Plaintiff filed a race discrimination complaint with the New Jersey of Office of Equal

 Employment Opportunity (EEO), alleging that Ms. Vybiral filed a false discipline charge against

 him on October 11, 2016. SUMF ¶¶ 26-27. In filing the complaint alleging employment

 discrimination, Plaintiff has established he engaged in a protected activity. Curay-Cramer v.

 Ursuline Acad. of Wilmington, Del., Inc., 450 F.3d 130, 134 (3d Cir. 2006) (“Title VII’s anti-

 retaliation provisions protect employees who participate in Title VII’s statutory processes or who

 otherwise oppose employment practices made illegal by Title VII.”).




                                                 18
Case 3:18-cv-12469-FLW-ZNQ Document 24 Filed 06/23/20 Page 19 of 23 PageID: 441



        Plaintiff’s denial of a promotion satisfies the second prong requiring an adverse

 employment action. In Robinson v. City of Pittsburgh,120 F.3d 1286, 1296-1300 (3d Cir. 1997),

 the Third Circuit described the type of adverse employment decision actionable under Title VII.

 The adverse employment action must be “sufficiently severe as to alter the employee’s

 ‘compensation, terms, conditions, or privileges of employment,’ or to ‘deprive or tend to deprive

 [him or her] of employment opportunities or otherwise adversely affect his [or her] status as an

 employee.’” Id. (citing and quoting 42 U.S.C. § 2000e-2(a)(1) and (2)).

        Having been rejected for the promotion, Plaintiff suffered an adverse employment action.

 Burlington Indus., Inc. v. Ellerth, 524 U.S. 742, 761-62 (1998); Barnes v. Nationwide Mut. Ins.

 Co., 598 F. App’x 86, 90 (3d Cir. 2015) (“Termination, failure to promote, and failure to hire all

 constitute adverse employment actions.”). See also 42 U.S.C. § 2000e-2(a)(1) (making it unlawful

 for an employer “to fail or refuse to hire or to discharge any individual, or otherwise to discriminate

 against any individual with respect to his compensation, terms, conditions, or privileges of

 employment, because of such individual’s race, color, religion, sex, or national origin.”).

 “Similarly, actions that reduce opportunities for promotion or professional growth can constitute

 adverse employment actions.” Barnes, 598 F. App’x at 90.

        However, Plaintiff fails to satisfy the third prong of demonstrating a causal connection

 between participation in the protected activity and the adverse employment action of being denied

 the promotion, such that a reasonable jury could link the employer’s conduct to the retaliatory

 animus. Farrell, 206 F.3d at 280-81; Shaner, 204 F.3d at 500-01. See Moore v. Sec’y U.S. Dep’t

 of Homeland Sec., 717 F. App’x 179, 185 (3d Cir. 2017) (stating that plaintiff must prove his

 protected activity was the but-for-cause of the adverse employment action) (citing Univ. of Texas

 Sw. Med. Ctr. v. Nassar, 570 U.S. 338 (2013)).




                                                   19
Case 3:18-cv-12469-FLW-ZNQ Document 24 Filed 06/23/20 Page 20 of 23 PageID: 442



        In this case, Plaintiff has provided two explanations as to why Defendant denied his

 promotion. First, Plaintiff asserted in his EEO complaint of race discrimination filed on November

 7, 2016, that Ms. Vybiral and Mr. Karl “accused [him] of an infraction that could disqualify [him]

 for a promotion currently available for our department.” SUMF ¶ 26. In short, it was Ms. Vybiral’s

 racial animus against Plaintiff that led her to falsely accuse him of an infraction on October 11,

 2016, in order to then pretextually deny Plaintiff the promotion in November 2016. Pl. Ex. B, at

 1-4. However, Plaintiff has provided no evidence that Ms. Vybiral or any of the interviewers knew

 on October 11, 2016, when Ms. Vybiral lodged the infraction charge, that Plaintiff had applied for

 the promotion. 8 Despite Plaintiff’s suggestion that Ms. Vybiral harbored racial animus towards

 Plaintiff, on October 17, 2016, the panel selected Plaintiff to interview for the position. SUMF ¶

 17. Furthermore, the misconduct claim underlying the infraction charge did not originate with Ms.

 Vybiral. Id. at ¶ 28. Karen Foma, Supervisor of the Clinical Care and Management Unit,

 submitted the charge to Ms. Vybiral on October 7, 2016. Id. Plaintiff has provided no evidence

 that Ms. Foma, in bringing the misconduct claim, was acting in furtherance of Ms. Vybiral’s racial

 animus towards Plaintiff. As such, Plaintiff has failed to establish a causal connection between

 his participation in a protected activity and being subjected to an adverse employment action based

 on his first theory of causation.

        Second, Plaintiff’s February 3, 2017 DCR complaint alleges that Defendant did not

 promote him because of his race, because the denial of his promotion on or about November 10,




 8
  Plaintiff submitted a cover letter and resume on July 13, 2016 expressing interest in the promotion.
 Def. Ex. L, at 1. However, he only addressed the cover letter “To whom it may concern.” Id. In
 addition, Plaintiff states in his DCR complaint filed on February 3, 2017 that he applied for the
 promotion on August 1, 2016. Pl. Ex. B, at 3. None of these facts are indicative of Ms. Vybiral’s
 knowledge of Plaintiff’s application for promotion prior to filing a disciplinary charge against
 Plaintiff in October 2016.

                                                 20
Case 3:18-cv-12469-FLW-ZNQ Document 24 Filed 06/23/20 Page 21 of 23 PageID: 443



 2016, was retaliation for his filing of the EEO race discrimination complaint on November 7, 2016.

 SUMF ¶ 27; Pl. Ex. B, at 15. Plaintiff also fails to prove this theory of causation, because Mr.

 Caldwell and Ms. Vybiral identified Ms. Misawic as the candidate who was selected for the

 promotion on November 2, 2016, which was days before the EEO complaint was filed by Plaintiff.

 SUMF ¶ 21.

        However, regardless of when Defendant denied Plaintiff’s promotion, Plaintiff does not

 provide any direct or indirect evidence showing that his filing of the EEO charge was the “likely

 reason” for Plaintiff’s adverse employment action. Indeed, he has not provided any evidence that

 Ms. Vybiral knew Plaintiff filed, or intended to file, an EEO charge against her before she made

 the decision to promote Ms. Misawic instead of Plaintiff. Dooley, 2007 U.S. Dist. LEXIS 10467,

 at *28-29 (noting that the decision-maker must know of the activity in order for the failure to

 promote to be the plausible result of retaliation); Carvalho-Grevious, 851 F.3d at 259 (“We

 conclude that at the prima facie stage the plaintiff must produce evidence sufficient to raise the

 inference that her protected activity was the likely reason for the adverse [employment] action.”)

 (quoting Kachmar, 109 F.3d at 177) (emphasis added) (internal quotation marks omitted). Rather

 than demonstrating a causal connection by proffering corroborative evidence of his “employer’s

 inconsistent explanation for taking an adverse action, a pattern of antagonism, or temporal

 proximity unusually suggestive of retaliatory motive,” Plaintiff only asserts that he believes that

 his filing of the EEO complaint resulted in the denial of his promotion. Gethers v. PNC Bank, No.

 18-1293, 2020 U.S. App. LEXIS 15086, at *6 (3d Cir. May 12, 2020) (citing Carvalho-Grevious,

 851 F.3d at 260) (quoting Shaner, 204 F.3d at 505) (internal quotation marks omitted); SUMF ¶

 27; Compl. 5; Pl. Ex. B, at 15. That is plainly insufficient to defeat summary judgment.




                                                 21
Case 3:18-cv-12469-FLW-ZNQ Document 24 Filed 06/23/20 Page 22 of 23 PageID: 444



        Next, a plaintiff may also support a claim for retaliation under Title VII with direct

 evidence of discrimination. See Price Waterhouse v. Hopkins, 490 U.S. 228 (1989). The direct

 evidence standard originates in the mixed-motive context, where an adverse employment decision

 “was the product of a mixture of legitimate and illegitimate motives.” Price Waterhouse, 490 U.S.

 at 247. For such a mixed-motive claim, “direct evidence” constitutes evidence that is “so revealing

 of retaliatory animus that it is unnecessary to rely on the McDonnell Douglas [] burden-shifting

 framework, under which the burden of proof remains with the plaintiff.” Walden v. Georgia-

 Pacific Corp., 126 F.3d 506, 512 (3d Cir. 1997).

        Here, even if Plaintiff could prove a prima facie case of retaliation, Plaintiff’s claim fails

 for the same reason as his Title VII failure to promote claim. Plaintiff does not proffer any

 “smoking gun” direct evidence that is “so revealing” of Defendant’s retaliatory animus towards

 Plaintiff as the substantial factor for Ms. Misawic’s promotion, rather than the legitimate reason

 proffered that she was the best qualified candidate. Walden, 126 F.3d at 512-13; Armbruster v.

 Unisys Corp., 32 F.3d 768, 778-79 (3d Cir. 1994). In short, because Plaintiff cannot show a causal

 connection between filing a complaint of employment discrimination and the denial of his

 promotion, and because he fails to provide sufficient evidence raising an inference that his

 protected activity likely resulted in his denial for promotion, Defendant is entitled to summary

 judgment. Krouse v. Am. Sterilizer Co., 126 F.3d 494, 501 (3d Cir. 1997) (concluding that a

 defendant is entitled to summary judgment where a plaintiff is unable to establish a genuine issue

 of material fact concerning at least one element of the prima facie case).




                                                 22
Case 3:18-cv-12469-FLW-ZNQ Document 24 Filed 06/23/20 Page 23 of 23 PageID: 445



 IV.    CONCLUSION

        For the reasons set forth above, the Court concludes that Plaintiff has failed to meet his

 burden of demonstrating that a genuine issue of material fact exists that Defendant violated Title

 VII by racially discriminating and retaliating against him. Plaintiff’s failure to accommodate claim

 under the ADA is also dismissed for the lack of administrative exhaustion and for failing to proffer

 any evidence of disability discrimination on Defendant’s part. Hence, the Court GRANTS

 Defendant’s Motion for Summary Judgment.



 DATED: June 23, 2020                                         /s/        Freda L. Wolfson
                                                              Hon. Freda L. Wolfson
                                                              U.S. Chief District Judge




                                                 23
